ANSTEAD, Judge,
concurring specially.
I agree with the majority that appellant has not demonstrated reversible error and that his conviction for battery on a police officer should be affirmed.
One of the issues raised by appellant concerns the prosecution’s closing argument, and, in particular, the prosecutor’s comments about the credibility of the testimony of the police officers involved. The prosecutor told the jury:
These officers are just here telling you what happened, and they haye no motive to lie in this case, no incentive not to tell you the truth,' because to find the Defendant not guilty, you would have to believe these officers would come into Broward Circuit Court, raise their hands and lie under oath.
The trial court overruled a defense objection to these comments.
In a recent opinion this court criticized comments by a prosecutor that were similar, but much more extensive. See Clark v. State, 632 So.2d 88 (Fla. 4th DCA 1994). Because the comments in this case were not as extensive or egregious as those in Clark, I agree that reversible error has not been shown. In addition, in light of the overwhelming evidence against appellant I believe any possible error would be harmless.